Name: Commission Regulation (EEC) No 1507/88 of 31 May 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 88 Official Journal of the European Communities No L 135/31 COMMISSION REGULATION (EEC) No 1507/88 of 31 May 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 1437/88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( 12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III. . 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 1 June 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 1 June 1988 . (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 377, 31 . 12. 1987, p. 30. (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 88, 1 . 4. 1988 , p. 6. 0 OJ No L 167, 25 . 7. 1972, p. 9 . ( «) OJ No L 176, 1 . 7. 1987, p. 30. p) OJ No L 183, 3 . 7. 1987, p . 14. (8) OJ No L 183, 3 . 7 . 1987, p. 16. (9) OJ No L 378 , 31 . 12. 1987, p . 27. |10) OJ No L 131 , 27 . 5. 1988, p . 61 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . ( 12) OJ No L 53, 1 . 3 . 1986, p. 47. (13) OJ No L 183, 3 . 7. 1987, p . 18 . No L 135/32 Official Journal of the European Communities 1 . 6 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1988 . For the Commission Frans ANfDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 6 1st period ?(') 2nd period 8 (') 3rd period 9 (') 4th period io (') 5th period 1-1 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,000 0,000 22,644 0,000 0,000 19,465 0,000 0,000 18,570 0,000 0,000 ' 18,570 0,000 0,000 18,271 0,000 0,000 18,298 2. Final aids : (a) Seed harvested and processed in : l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 55,21 61,18 1 084,51 162,66 195,16 18,077 13,403 33 906 1 878,43 46,32 52,17 931,62 138,75 167,26 15,417 11,284 28 776 1 441,90 44,24 49,83 888.40 131.41 159,27 14,631 10,623 27 072 1 239,28 44,36 49,96 887,64 130,83 159,27 14,593 10,623 26 866 1 224,82 43,66 49,18 873,19 128,47 156,60 14,331 10,402 26 345 1 168,13 44,11 49,64 868,44 129,39 154,56 14,237 10,232 26 084 1 091,30 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in' another Member State (Pta) 0,00 3 450,13 0,00 2 959,84 0,00 2 820,18 0,00 2 804,75 0,00 2 758,34 0,00 2 725,69 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 344,95 0,00 3 785,08 0,00 3 610,55 0,00 3 591,55 0,00 3 534,24 0,00 3 474,14 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 1 . 6 . 88 Official Journal of the European Communities No L 135/33 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 6 1st period 7 0) , 2nd period 8 (') 3rd period 9 (') 4th period io 0) 5th period 110) 1 . Gross aids (ECU) : I || I I  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 25,144 21,965 21,070 21,070 20,771 20,798 2. Final aids : IIIIIl||li (a) Seed harvested and processed in : |||||| ||  Federal Republic of Germany llIlIIIIIl (DM) 61,17 52,22 50,14 50,26 49,56 50,01  Netherlands (Fl) 67,87 58,78 56,45 56,57 55,79 56,25  BLEU (Bfrs/Lfrs) 1 204,67 1 051,78 1 008,57 1 007,80 993,35 988,61  France (FF) 181,35 157,43 150,10 149,52 147,16 148,08  Denmark (Dkr) 217,05 189,15 181,16 181,16 178,49 176,45 .  Ireland ( £ Irl) 20,155 17,495 16,710 16,671 16,409 16,315  United Kingdom ( £) 15,043 12,924 12,263 12,263 12,042 1 1 ,872  Italy (Lit) 37 899 32 768 31 065 30 859 30 337 30 076  Greece (Dr) 2 199,28 1 762,75 1 560,13 1 545,67 1 488,98 1 412,15 (b) Seed harvested in Spain and \ \ \ \ processed : I I \ I \  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 835,66 3 345,37 3 205,72 3 190,29 3 143,87 3 111,23 (c) Seed harvested in Portugal and \ \ \ \ processed : \ l  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 774,26 4 214,39 4 039,87 4 020,86 3 963,55 3 903,45 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 135/34 Official Journal of the European Communities 1 . 6 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 6 1st period 7 2nd period 8 (') 3rd period 9 (') 4th period io o 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 31,321 3,440 0,000 31,248 3,440 0,000 27,791 3,440 0,000 27,791 3,440 0,000 27,646 2. Final aids : (a) Seed harvested and processed in (2) : l l I  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 76,10 84,49 1 500,92 226,42 270,61 25,165 18,853 47 385 2 819,79 75,93 84,30 1 497,40 225,85 269,96 25,101 18,799 47 257 2 800,21 66,05 74,31 1 331,20 199,61 239,67 22,217 16,518 41 542 2 309,19 66,18 74,44 1 330,36 198,98 239,67 22,175 16,518 41 315 2 293,30 65,84 74,07 1 323,35 197,83 238,37 22,048 16,411 41 063 2 265,80 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta)  530,49 3 599,30 530,49 3 588,04 530,49 3 053,17 530,49 3 035,74 530,49 3 013,24 (c) Seed . harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 190,82 6 011,63 0,00 6 168,74 5 990,19 0,00 5 549,96 5 389,32 0,00 5 528,52 5 368,50 0,00 5 499,90 5 340,71 3. Compensatory aids :  in Spain (Pta) 3 554,13 3 542,86 3 008,00 2 990,57 2 966,96 4. Special aid :  in Portugal (Esc) 6 011,63 5 990,19 5 389,32 5 368,50 5 340,71 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year, m For harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit , ^ Dr Esc Pta 2,081900 2,331390 43,431600 7,041560 7,944600 0,778447 0,655881 1 544,69 166,66200 169,91900 137,55600 2,077180 2,327530 43,431700 7,052610 7,965820 0,778911 0,656983 1-550,15 167,92200 170,84600 137,97800 2,072720 2,323750 43,427300 7,063320 7,986360 0,779265 0,657996' 1 555,76 169,01100 171,58500 138,41100 2,068350 2,319800 43,416600 7,073980 8,005230 0,779733 0,659091 1 561,23 170,36800 172,63900 138,82300 2,068350 2,319800 43,416600 7,073980 8,005230 0,779733 0,659091 1 561,23 170,36800 172,63900 138,82300 2,054950 2,307400 43,390200 7,106320 8,058150 0,781392 0,662703 1 577,90 175,40500 175,06600 140,19100